FILED
                            NOT FOR PUBLICATION                              JUL 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-56967

               Plaintiff - Appellee,             D.C. No. 2:09-cv-02026-GAF-
                                                 AJW
  v.

RUBY JANE GAYLOR,                                MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ruby Jane Gaylor appeals pro se from the district court’s order permanently

enjoining her from filing false tax documents or providing false tax documents to

any persons or entities. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion the issuance of a permanent injunction. United States v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kapp, 564 F.3d 1103, 1109 (9th Cir. 2009). We affirm.

      The district court did not abuse its discretion by entering a permanent

injunction preventing Gaylor from filing false tax documents or providing false tax

documents to other persons or entities. See 26 U.S.C. § 7402(a) (“The district

courts of the United States at the instance of the United States shall have such

jurisdiction to make and issue . . . orders of injunction . . . as may be necessary or

appropriate for the enforcement of the internal revenue laws.”);

California ex rel. Lockyer v. U.S. Dep’t of Agric., 575 F.3d 999, 1019 (9th Cir.

2009) (listing traditional permanent injunction factors).

      Contrary to Gaylor’s contentions, the government’s service of process was

not defective under Fed. R. Civ. P. 4(c)(2), nor was the government required to

enter into a settlement agreement with her.

      Gaylor’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                    09-56967